Exhibit 10.5

July 27, 2009

Jeffrey M. Stamps
100 E. RiverCenter Blvd.
Suite 1600
Covington, KY 41011

          Re:     Temporary Salary Reduction Program

Dear Jeffrey:

          As you know, Omnicare is implementing a temporary salary reduction
program. During the period of Omnicare’s temporary salary reduction program,
your regular base salary will be reduced by five percent (5%) from its current
level. This salary reduction is retroactive and became effective July 5, 2009.
By executing this letter where indicated below, you acknowledge that you were
notified of such salary reduction prior to such effective date.

          The salary reduction does not constitute a breach of, or a failure by
Omnicare or any of its affiliates to observe or perform any of their obligations
under, your employment agreement with Omnicare, dated June 1, 1999 (the
“Employment Agreement”) or any other agreement you may have with Omnicare or any
of its affiliates. The salary reduction will have no effect on the validity or
enforceability of any provision of the Employment Agreement or any other
agreement that you may have with Omnicare or any of its affiliates.
Notwithstanding anything in this letter to the contrary, for purposes of
determining (i) the severance payable pursuant to Section 3.4 of the Employment
Agreement, (ii) the amount of “compensation” under the Rabbi Trust for Deferred
Compensation Arrangements and (iii) your benefits under any other employee
benefit plan of Omnicare or any of its affiliates, your base salary shall be
determined without application of the salary reduction set forth above.

          Nothing in this letter constitutes an admission by Omnicare or any of
its affiliates that your consent is required to reduce your regular base salary
under the terms of the Employment Agreement or otherwise. If and to the extent
necessary, however, this letter modifies the Employment Agreement to reflect the
foregoing temporary salary reduction.

--------------------------------------------------------------------------------



          Please execute and return this letter to show your acknowledgment of
and agreement to the foregoing. We appreciate your efforts on behalf of
Omnicare.

 

 

 

Sincerely,

 

 

 

/s/ Mark G. Kobasuk

 

 

 

Mark G. Kobasuk

 

 

Agreed and accepted:

 

 

 

/s/ Jeffrey M. Stamps

 

Employee

 

Printed Name: Jeffrey M. Stamps

 

Date: July 27, 2009

 


--------------------------------------------------------------------------------